Citation Nr: 1722991	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a lumbar spine disability.
  
5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.




REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to January 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2017, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  Also, in December 2013, the Veteran was provided a hearing before RO personnel.  Transcripts of these proceedings have been associated with the claims folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for lumbar spine, right knee, and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability; and in an unappealed October 2006 decision, the Board reopened the Veteran's claim of service connection for a right knee disability (claimed as a right leg disability) and denied the reopened service connection claim.  

2.  The evidence received since the October 2006 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability and raises a reasonable possibility of substantiating the claim.

3.  In a December 1978 rating decision, the RO denied entitlement to service connection for a back injury and continued the denial in an unappealed January 1979 rating decision; and in an unappealed May 2003 rating decision, the RO continued the previous denial of the back injury claim.

4.  The evidence received since the May 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back injury.

5.  In an unappealed June 1999 rating decision, the RO denied entitlement to service connection for a left knee disability.

6.  The evidence received since the May 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The October 2006 Board decision denying the reopened claim of service connection for a right knee disability (claimed as a right leg disability) is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).
 
2.  Since the October 2006 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a right knee disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The May 2003 rating decision denying the claim for service connection for a back injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  Because new and material evidence has been received since the May 2003 rating decision with respect to the Veteran's claim of entitlement to service connection for a back injury, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

5.  The June 1999 rating decision denying the claim for service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

6.  Because new and material evidence has been received since the June 1999 rating decision with respect to the Veteran's claim of entitlement to service connection for a left knee disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for lumbar spine, right knee, and left knee disabilities.  Implicit in his claims is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claims.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issues on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claims for entitlement to service connection for lumbar spine, right knee, and left knee disabilities.  The claims will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claims on the merits is addressed in the remand section below. 

New and material evidence claims

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.
"New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).

The threshold for determining if there is new and material evidence is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

In the present case, the RO denied service connection for a back injury in a December 1978 rating decision on the basis that the Veteran did not evidence any current back disability related to service.  Following the receipt of additional evidence within one year of the rating decision, the Veteran's back injury claim was readjudicated in a January 1979 rating decision which continued the denial of the Veteran's claim on the basis that new and material evidence showing a back disability related to service was not received.  The Veteran did not appeal either rating decision and both decisions became final.  

At the time of the January 1979 rating decision, the record included the Veteran's service separation examination dated December 1946 which revealed a normal musculoskeletal examination.  Postservice private treatment records dated November 1971 documented a complaint of back pain although a radiographic examination of the lumbar spine documented normal findings.  November and December 1978 private treatment records note treatment for a ruptured disc and slight scoliosis.  

The RO continued the denial of the Veteran's back injury claim in the May 2003 rating decision on the basis that new and material evidence was not received sufficient to reopen the Veteran's previously denied claim.  The additional evidence of record at the time of the May 2003 rating decision included VA treatment records dated from 2002 noting treatment for lumbago.  The Veteran did not appeal the rating decision and did not submit new and material evidence within one year of the rating decision.  The decision therefore became final. 

Additionally, in a rating decision dated June 1999, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability on the basis that the Veteran did not have a current left knee disability that was related to service.  The evidence of record at the time of the June 1999 rating decision included the Veteran's December 1946 separation examination from service which revealed a normal musculoskeletal examination.  The Veteran did not appeal the June 1999 rating decision and did not submit new and material evidence within one year of the rating decision.  The decision therefore became final.  

Also, the RO denied service connection for a right knee disability in the May 2003 rating decision as the evidence did not show a current right knee disability related to service.  Although the Veteran submitted a timely notice of disagreement to the May 2003 rating decision with regard to the denial of the right knee disability claim, he did not complete his appeal with the filing of a timely substantive appeal (VA Form 9 or similar) following the issuance of a statement of the case in May 2004.  The evidence of record at the time of the May 2003 rating decision included the Veteran's December 1946 separation examination from service which revealed a normal musculoskeletal examination.  Also, postservice treatment records dated from 2002 document treatment for and diagnosis of degenerative joint disease of the right knee.  

In November 2004, the Veteran filed a claim to reopen the previously denied claim of service connection for a right knee disability.  At that time, the Veteran reported that his right leg was injured during service in Germany, and further noted in a statement dated January 2005 that the injury was from a motorcycle accident.   Also, H.H., who served with the Veteran in Germany, submitted a statement dated January 2005 noting the Veteran's in-service motorcycle accident.  A July 2005 rating decision continued the denial of the Veteran's claim, and the Veteran appealed the rating decision to the Board.  In a decision dated October 2006, the Board reopened the Veteran's previously denied claim and denied the claim on the merits on the basis that the Veteran did not evidence a right leg disability that was related to service.  The Veteran did not appeal the October 2006 Board decision and the decision became final.  

The Veteran filed claims to reopen his previously denied lumbar spine, right knee, and left knee disability claims in December 2010.  His claims were denied in the May 2011 rating decision on the basis that there was no evidence of a nexus between his back, right knee, and left knee disabilities and service.  

The evidence that has been added to the record since the May 2003 rating decision continuing the denial of the Veteran's back injury claim, the June 1999 rating decision denying service connection for a left knee disability, and the October 2006 Board decision that reopened and denied service connection for a right leg disability includes, in relevant part, evidence indicating diagnosed lumbar spine, right knee, and left knee disabilities related to service.  With regard to the Veteran's lumbar spine disability, he currently evidences a diagnosis of degenerative scoliosis which was not of record at the time of the May 2003 rating decision.  See a VA treatment record dated December 2010.  Also, at the March 2017 Board hearing, the Veteran testified that when he had surgery for removal of his appendix during service, he was given a shot which caused back pain.  This reported incident was also not of record at the time of the May 2003 rating decision.  With respect to the Veteran's left knee disability, he currently evidences diagnoses of left knee osteoarthritis as well as left knee status post arthroplasty from May 2009 which were not of record at the time of the June 1999 rating decision.  Also, at the March 2017 Board hearing, the Veteran testified that his current left knee disability is related to the reported in-service motorcycle accident during service in Germany.  Further, regarding the right knee disability claim (as well as the lumbar spine and left knee disability claims), the Veteran's wife submitted a statement dated September 2011 which indicated that the Veteran has had back and knee pain since discharge from service, thereby indicating a continuity of back and knee symptomatology.  Based on the foregoing, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims of service connection for a back injury, right knee disability, and left knee disability.  The claims are therefore reopened.

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claims can be addressed.


ORDER

The application to reopen the claim for service connection for a back injury is granted.

The application to reopen the claim for service connection for a right knee disability is granted.

The application to reopen the claim for service connection for a left knee disability is granted.


REMAND

The Veteran contends that he has lumbar spine, right knee, and left knee disabilities that are related to his service.  In particular, he contends that his lumbar spine disability is related to an in-service appendectomy at which time he was given a shot that caused back pain, and he has had back pain since service.  See, e.g., the March 2017 Board hearing transcript, pgs. 5-7.  He further contends that his current right and left knee disabilities are related to an in-service motorcycle accident.  Id. at pgs. 11-12.     

The Board initially notes that during the above-referenced Board videoconference hearing in March 2017, the Veteran indicated that he currently receives treatment for his lumbar spine from the VA Medical Center Jefferson Barracks Division and for his knees from the John Cochran VA Medical Center, both facilities of which are located in St. Louis, Missouri.  Id. at page 15.  He also testified that he received VA treatment in the 1960s and 1970s for his back.  Id. at page 11.  The Board observes that the most recent association of VA treatment records with the claims folder was in January 2014 and there are no VA treatment records from the 1960s or 1970s associated with the claims folder.  The procurement of outstanding pertinent VA medical reports is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these outstanding records with the Veteran's claims folder.

The Veteran also testified during the March 2017 Board hearing that he received postservice private treatment for his disabilities on appeal in the late 1940s.  Although the spelling of these providers is unclear from the hearing transcript, it appears that the Veteran referenced treatment from Dr. Hendrix, Dr. Goodman, and Dr. Lederman as well as from the Christian Hospital and Barnes-Jewish Hospital.  See the March 2017 Board hearing transcript, pgs. 8-9, 14.  Notably, treatment records from these providers are associated with the claims folder.  However, the earliest treatment records from any of these providers are dated 1971.  Therefore, on remand, an attempt should be made to obtain outstanding treatment records from these providers.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79  (2006). 

The Veteran's service records are fire-related and there are no service treatment records for review, excepting the Veteran's December 1946 separation examination.  The Veteran was notified of this in a May 2005 letter.  A review of the record documents current diagnoses of degenerative lumbar scoliosis, degenerative joint disease of the knees, and total knee arthroplasties of the right and left knees.  In light of the Veteran's report of injury to his back from receiving an injection for his appendectomy as well as injury to his knees from a motorcycle accident and his and his wife's report of a continuity of back and knee pain since service, the Board finds that he should be provided a VA examination in order to determine the etiology of his current back and knee disabilities.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are treatment records from Dr. Hendrix, Dr. Goodman, and Dr. Lederman as well as from the Christian Hospital and Barnes-Jewish Hospital.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records, to include records from the VA Medical Center Jefferson Barracks Division and John Cochran VA Medical Center in St. Louis, Missouri as well as any VA treatment records from the 1960s and 1970s pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current lumbar spine, right knee, and left knee disabilities.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Based on a review of the claims folder and the clinical findings of the examination, the examiner must address the following:

a. Whether it is at least as likely that the Veteran's diagnosed right and left knee disabilities, to include degenerative joint disease and status post total knee arthroplasties manifested during, or as a result of, active service, to include the Veteran's report of injury to his knees from a motorcycle accident.   

b. Identify all lumbar spine disabilities, to include degenerative scoliosis.

c. Whether the Veteran's diagnosed degenerative scoliosis is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)]. 

d. If the degenerative scoliosis is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in active duty that resulted in additional disability of the back. 


e. If the degenerative scoliosis is a disease and there is not clear and unmistakable evidence that it did not pre-exist the Veteran's active service, is it at least as likely as not that the disability is related to his service, to include the Veteran's report of back pain from receiving an injection for his in-service appendectomy..

f. If the Veteran has a lumbar spine disability other than scoliosis, whether it is at least as likely as not that the disability is related to his service, to include the Veteran's report of back pain from receiving an injection for his in-service appendectomy.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder. 

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


